Citation Nr: 0335428	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-09 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include an anxiety disorder and 
post-traumatic stress disorder.  

2.  Entitlement to service connection for a chronic 
gastrointestinal disorder to include a digestive disorder.  

3.  Entitlement to service connection for a chronic prostate 
disorder.  

4.  Entitlement to service connection for hearing loss 
disability.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for hepatitis C.  

7.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had verified active service from May 1967 to May 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which denied an acquired psychiatric disorder to include 
an anxiety disorder and post-traumatic stress disorder 
(PTSD); a chronic gastrointestinal disorder to include a 
digestive disorder; a chronic prostate disorder; hearing loss 
disability; tinnitus; hepatitis C; and sleep apnea.  The 
veteran has been represented throughout this appeal by Puerto 
Rico Public Advocate for Veterans Affairs.  

The veteran has submitted informal claims of entitlement to 
service connection for a chronic skin disorder to include 
chloracne and skin eruptions claimed as a result of Agent 
Orange exposure; a chronic headache disorder to include 
migraines claimed as a result of Agent Orange exposure; a 
cardiovascular disorder to include arteriosclerosis and 
hypertension claimed as a result of Agent Orange exposure; a 
chronic pancreatic disorder to include pancreatic dysfunction 
claimed as a result of Agent Orange exposure; and chronic 
disabilities manifested by fatigability and sleep disturbance 
claimed as a result of Agent Orange exposure.  It appears 
that the RO has not had an opportunity to act upon the 
claims.  Absent an adjudication, a notice of disagreement, a 
statement of the case, and a substantive appeal, the Board 
does not have jurisdiction over the issues.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Shockley v. West, 11 Vet. App. 208 (1998).  Jurisdiction does 
matter and it is not "harmless" when the Department of 
Veterans Affairs (VA) fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Veterans Law Judge cannot have jurisdiction 
of the issues.  38 C.F.R. § 19.13 (2003).  The United States 
Court of Appeals for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2003).  




REMAND

In reviewing the veteran's service medical records, the Board 
observes that documentation dated between December 1981 and 
September 1987 reflects that the veteran was a member of the 
Puerto Rico Army National Guard.  The veteran's periods of 
active duty, active duty for training, and inactive duty for 
training with the Puerto Rico Army National Guard have not 
been verified.  

The veteran and his spouse have advanced on appeal that he 
has received ongoing VA and private treatment for the claimed 
disorders.  In his March 1992 Veteran's Application for 
Compensation or Pension (VA Form 21-526), the veteran 
advanced that he had been treated by Jose R. Guzman-Diaz, 
M.D., since 1970; by Jose A. Oiero-Viera, M. D. since 1980; 
and David Rivera, M.D., since 1990.  In a July 1991 written 
statement, the veteran reported he received monthly 
psychiatric treatment from Jose A. Juarbe-Ortiz, M.D.  The 
report of an October 2001 VA psychiatric examination for 
compensation purposes states that the veteran reported 
receiving ongoing VA treatment.  Clinical documentation of 
the cited treatment is not of record.  

In reviewing a similar factual scenario, the Court has held 
that the VA should obtain all relevant service records and 
VA, other governmental, and private treatment clinical 
documentation which could potentially be helpful in resolving 
the veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  

In reviewing the record, the Board observes that the 
veteran's written statements delineating the specific 
psychosocial stressors supporting his claim of entitlement to 
service connection for PTSD have not been submitted to the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) for verification.  

The veteran has been afforded a VA examination for 
compensation purposes which was limited solely to his claimed 
psychiatric disabilities.  The Court has held that the VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  
The veteran has advanced informal claims for a chronic 
psychiatric disorder to include depression claimed as a 
result of Agent Orange exposure and chronic disabilities 
manifested by abdominal pain, vomiting, and rectal bleeding 
claimed as a result of Agent Orange exposure.  It appears 
that the RO has not had an opportunity to act upon the 
claims. The Board finds that the issues of service connection 
for a chronic psychiatric disorder to include depression 
claimed as a result of Agent Orange exposure and chronic 
disabilities manifested by abdominal pain, vomiting, and 
rectal bleeding claimed as a result of Agent Orange exposure 
to be inextricably intertwined with the certified issues of 
service connection for an acquired psychiatric disorder to 
include an anxiety disorder and PTSD and a chronic 
gastrointestinal disorder to include a digestive disorder.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact that 
an issue is inextricably intertwined does not establish that 
the Board has jurisdiction of the issue, only that the Board 
cannot fairly proceed while there are outstanding matters 
that must be addressed by the RO in the first instance.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently invalidated the thirty-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as being inconsistent with 38 U.S.C.A. § 5103(b)(1) (West 
2002).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The 
Federal Circuit found that the thirty-day period provided in 
§ 3.159(b)(1) in which to respond to a Veterans Claims 
Assistance Act of 2000 (VCAA) notice to be misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, the RO must take this opportunity to inform the 
veteran that a period of one full year may be taken to 
respond to a VCAA notice notwithstanding any previously 
provided information.  Accordingly, this case is REMANDED for 
the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) are fully met.  

2.  The RO should then contact the 
National Personnel Records Center and/or 
the appropriate service entity and 
request that (1) it verify the veteran's 
complete periods of active duty, active 
duty for training, and inactive duty for 
training with the Puerto Rico Army 
National Guard and (2) forward all 
available service medical records 
associated with such duty for 
incorporation into the record.  

3.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
alleged chronic psychiatric disability, 
chronic gastrointestinal disability, 
chronic prostate disorder, hearing loss 
disability, tinnitus, hepatitis C, and 
sleep apnea.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should contact Jose R. 
Guzman-Diaz, M.D., Jose A. Oiero-Viera, 
M.D., David Rivera, M.D., Jose A. 
Juarbe-Ortiz, M.D., and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment provided to the 
veteran.  All evidence obtained should be 
associated with the veteran's claims 
folder.  

4.  The RO should then request that 
copies of all VA clinical documentation 
pertaining to the veteran's treatment be 
forwarded for incorporation into the 
record.  

5.  The RO should then submit the 
veteran's written statements as to his 
alleged inservice stressors to the 
USASCRUR for verification of the claimed 
stressors.  

6.  The RO should then schedule the 
veteran for VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his claimed acquired psychiatric 
disability, chronic gastrointestinal 
disability, chronic prostate disorder, 
hearing loss disability, tinnitus, 
hepatitis C, and sleep apnea.  All 
indicated tests and studies, including 
psychological testing, should be 
accomplished and the findings then 
reported in detail.  If a diagnosis of 
PTSD is advanced, the psychiatric 
examiner should identify the specific 
stressors supporting such a diagnosis.  

The examiner or examiners should advance 
an opinion addressing the following 
questions:  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic psychiatric disability, chronic 
gastrointestinal disability, chronic 
prostate disorder, hearing loss 
disability, tinnitus, hepatitis C, and 
sleep apnea had their onset during active 
service/active duty or are in any other 
way causally related to his periods of 
active service, active duty for training, 
or inactive duty for training?  Send the 
claims folder to the examiner or 
examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

7.  The RO should adjudicate the 
veteran's entitlement to service 
connection for a chronic psychiatric 
disorder to include depression claimed as 
a result of Agent Orange exposure; a 
chronic disability manifested by 
abdominal pain and vomiting claimed as a 
result of Agent Orange exposure; and a 
chronic disability manifested by rectal 
bleeding claimed as a result of Agent 
Orange exposure.  The veteran should be 
informed in writing of the resulting 
decision and his associated appellate 
rights. The issues are not on appeal 
unless there is a notice of disagreement 
and a substantive appeal as to each 
issue.  

8.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for an acquired psychiatric 
disorder to include an anxiety disorder 
and PTSD; a chronic gastrointestinal 
disorder to include a digestive disorder; 
a chronic prostate disorder; hearing loss 
disability; tinnitus; hepatitis C; and 
sleep apnea.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


